Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                        May 18, 2021
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON                                            No. 53983-7-II

                         Respondent,

          v.

    KYRSTIN WOODCOCK,                                       UNPUBLISHED OPINION

                         Appellant.


         WORSWICK, J. — Kyrstin Woodcock appeals her conviction for possession of a

controlled substance. Woodcock argues that her conviction is unconstitutional based on our

Supreme Court’s opinion in State v. Blake.1 Because our Supreme Court has held that

Washington’s possession of a controlled substance statute is unconstitutional, we reverse

Woodcock’s conviction for possession of a controlled substance—methamphetamine and

remand to the trial court to vacate the conviction.

                                              FACTS

         On December 13, 2018, the State charged Woodcock with possession of a controlled

substance—methamphetamine. A jury found Woodcock guilty as charged. The trial court

imposed a standard range sentence of nine days.

         Woodcock appeals her conviction.




1
    State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021).
No. 53983-7-II


                                            ANALYSIS

        Woodcock argues that we should reverse her conviction for possession of a controlled

substance—methamphetamine because the statute criminalizing possession of a controlled

substance is unconstitutional. We agree.

        In Blake, our Supreme Court held that RCW 69.50.4013(1), the statute criminalizing

simple possession, is unconstitutional. 197 Wn.2d at 173. Therefore, the statute is void. Blake,

197 Wn.2d at 195. Because RCW 69.50.4013(1) is void, Woodcock has not been convicted of

any crime and her judgment and sentence is invalid. See In re Pers. Restraint of Hinton, 152

Wn.2d 853, 857-58, 100 P.3d 801 (2004). Accordingly, we reverse Woodcock’s conviction for

possession of a controlled substance—methamphetamine.

        We reverse and remand to the trial court to vacate Woodcock’s conviction for possession

of a controlled substance—methamphetamine.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:


 Lee, C.J.



 Cruser, J.




                                                  2